Dooley, J.,
¶ 26. concurring. I join the majority’s disposition of neighbors’ arguments on the duration of the restrictive covenants in some of the deeds and on the application of equitable principles as contained in ¶¶ 21-25 of the majority opinion. I join the result of its analysis of neighbors’ primary argument — that the restrictive covenant in the Viebrock/Binkley deed applies to the land that Zoltaks propose to develop. I agree that the covenant does not apply to the development land. I disagree, however, that there is only one reasonable construction of the operative language of the deed and the superior court was erroneous in adopting a different construction from the majority. In my view, the language of the deed is ambiguous, as neighbors argue, but this ambiguity does not help neighbors because their reading of the language is unreasonable.
¶ 27. The superior court found the operative language grammatically difficult, a description that is probably charitable. The burdened land is described as “located in the meadow adjoining the meadow in which said lands are located on the north, as presently fenced.” In the majority’s view the directional locator “north” describes where the deeded land lies in relation to the rest of the meadow within which it is located. Since it is undisputed that the lands lie in the northerly part of the southern meadow, the other meadow described in the language — that is the “meadow adjoining” — must be the northern meadow.
¶28. In the trial court’s view, the directional locator “north” describes where one meadow is located in relation to the other. Under that view, the phrase “on the north” modifies “meadow adjoining” and not “lands are located.”
¶ 29. In my view, either of these constructions is possible and both work on the ground. The majority presumes the better English construction free of misplaced modifiers because “on the north” modifies the immediately preceding “lands are located.” For the superior court, I would say that the word “on” rather than “in” suggests that the language speaks to the relationship of the meadows rather than the land within a meadow.
¶ 30. Contrary to the majority’s view, its difference with the superior court is not about where the dividing fence was placed. Neighbors’ argument was that there was another fence south of where the dividing fence was placed and south of the land conveyed in the Viebrock/Binkley deed, but north of the land on which Zoltaks propose to place their development. The superior court rightly held that the location of this fence did not need to be determined because the deed *357language could not be construed to apply to meadows separated by this southern fence line.
¶ 31. While I disagree with the majority in its holding that there is one right construction of the language that can be determined as a matter of law on summary judgment without extrinsic evidence, I agree that no reasonable construction can be reached that would burden the lands in issue in this case.
*358[[Image here]]